                   Case 17-31843-lkg       Doc 65   Filed 01/18/19   Page 1 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                          )   BANKRUPTCY CASE
                                                )
JONATHAN D. GRAYSON AKA                         )   NO.: 17-31843
JONATHAN DAVID GRAYSON,                         )
                                                )   CHAPTER 7
         Debtor,                                )
                                                )   JUDGE: LAURA K. GRANDY
                                                )

                   MOTION TO MODIFY THE AUTOMATIC STAY

         NOW COMES Flagstar Bank by and through its attorneys, McCalla Raymer Leibert

Pierce, LLC, and requests that the Automatic Stay heretofore entered on the property located at

1321 Cody Dr, Waterloo, Illinois 62298 be Modified stating as follows:

   1.       On December 5, 2017, the above captioned Chapter 13 was filed. The bankruptcy

            was converted to a Chapter 7 on December 21, 2018.

   2.       Flagstar Bank services the first mortgage lien on the property located at 1321 Cody

            Dr, Waterloo, Illinois 62298.

   3.       The debt is based on an August 14, 2017, Mortgage and Note in the original sum of

            $177,045.00.

   4.       As of January 3, 2019 the funds necessary to pay off Flagstar Bank on the above

            captioned account were approximately $177,462.71. Additional interest advances

            and charges may have accrued under the security instrument through the presentment

            of this motion. The Debtor's schedules list the fair market value of said property at

            $195,000.00.   According to the Debtor's schedules, there are other liens on the

            property totaling $5,000.00.
                Case 17-31843-lkg          Doc 65   Filed 01/18/19   Page 2 of 4



   5.       The account is currently due and owing to Flagstar Bank for the December 2018

            current mortgage payment and those thereafter.

   6.       Attorney’s fees and costs for this motion are due in the amount of $931.00.

   7.       The Debtor has no equity in the property located at 1321 Cody Dr, Waterloo, Illinois

            62298 for the benefit of unsecured creditors.

   8.       Flagstar Bank continues to be injured each day it remains bound by the Automatic

            Stay.

   9.       Flagstar Bank is not adequately protected.

   10.      The property located at 1321 Cody Dr, Waterloo, Illinois 62298 is not necessary for

            the Debtor's reorganization.

   11.      The Debtor has scheduled an intention to surrender the property.

   12.      No cause exists to delay the enforcement and implementation of relief and

            Bankruptcy Rule 4001(a)(3) should be waived.

         WHEREFORE, YOUR MOVANT PRAYS that the Automatic Stay be modified and that

Bankruptcy Rule 4001(a)(3) should be waived as not applicable, and for such other relief as this

Court deems just.

                                                     Flagstar Bank

                                                     McCalla Raymer Leibert Pierce, LLC

                                            By:      /s/Kinnera Bhoopal
                                                     Kinnera Bhoopal
                                                     Illinois Bar No. 6295897
                                                     Attorney for Creditor
                                                     1 N. Dearborn Suite 1200
                                                     Chicago, IL 60602
                                                     Phone: (312) 346-9088
                                                     Fax: (312) 551-4400
                                                     Email: ILpleadings@mrpllc.com
                   Case 17-31843-lkg     Doc 65     Filed 01/18/19       Page 3 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                          )   BANKRUPTCY CASE
                                                )
JONATHAN D. GRAYSON AKA                         )   NO.: 17-31843
JONATHAN DAVID GRAYSON,                         )
                                                )   CHAPTER 7
         Debtor,                                )
                                                )   JUDGE: LAURA K. GRANDY
                                                )


                                  SUMMARY OF EXHIBITS

The following exhibit(s) pertain to the Relief of Stay filed by Flagstar Bank on January 18, 2019.

   1.    Mortgage Documents.


                                              /s/Kinnera Bhoopal
                                              Kinnera Bhoopal
                                              ARDC# 6295897


                                  CERTIFICATE OF SERVICE


I, the undersigned, Attorney, Certify that I served a copy of all exhibits listed above by electronic
filing or deposited in the United States Mail at 1 North Dearborn St., #1200, Chicago, IL 60602,
at or before 5:00 p.m., on January 18, 2019 with proper postage prepaid as address to parties on
the service list for the Motion.


                                              /s/Kinnera Bhoopal
                                              Kinnera Bhoopal
                                              ARDC# 6295897

                                              McCalla Raymer Leibert Pierce, LLC
                                              1 N. Dearborn Suite 1200
                                              Chicago, IL 60602
                                              (312) 348-9088 X5172
                   Case 17-31843-lkg    Doc 65      Filed 01/18/19    Page 4 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                          )   BANKRUPTCY CASE
                                                )
JONATHAN D. GRAYSON AKA                         )   NO.: 17-31843
JONATHAN DAVID GRAYSON,                         )
                                                )   CHAPTER 7
         Debtor,                                )
                                                )   JUDGE: LAURA K. GRANDY
                                                )


                       Statement pursuant to Southern District of Illinois
                             Local Bankruptcy Rule 4001-2(B)(1)

         Now comes Flagstar Bank by and through its attorneys, McCalla Raymer Leibert Pierce,

LLC and pursuant to Southern District of Illinois Local Bankruptcy Rule 4001-2(B)(1), states as

follows:

         To the best of Flagstar Bank knowledge, information, and belief, Homeplus Finance may

have a legal or equitable interest in the property located at 1321 Cody Dr, Waterloo, Illinois

62298.

                                          By:         /s/Kinnera Bhoopal
                                                      Kinnera Bhoopal
                                                      ARDC# Bar No. 6295897
                                                      McCalla Raymer Pierce, LLC
                                                      1 N. Dearborn Suite 1200
                                                      Chicago, IL 60602
                                                      Phone: (312) 348-9088 X5172
